Citation Nr: 1033254	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-33 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions of the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Veteran testified at a hearing in support of his claim in 
April 2010 before the undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

In March 2005, the Veteran submitted a claim of entitlement, in 
pertinent part, for service connection for bilateral hearing 
loss.  In a June 2009 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
non-compensable disability evaluation.  The Veteran has perfected 
an appeal of the initial disability evaluation assigned for his 
service-connected hearing loss.  

The most recent VA examination of the Veteran's hearing acuity 
for compensation and pension purposes was conducted in June 2009.  
The Veteran testified before the undersigned in April 2010 that 
his hearing loss had increased in symptomatology since the time 
of the June 2009 VA examination.  Furthermore, the Veteran 
submitted the results of private audiological testing which was 
conducted in March 2010.  The results of the testing, in graph 
form, appear to demonstrate that there has been an increase in 
hearing loss symptomatology since June 2009.  VA is obliged to 
afford a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).

In this regard, the Board notes that, while the Veteran's 
service-connected hearing loss has been evaluated by VA for 
compensation and pension purposes on several occasions during the 
appeal period, none of the examination reports provide an 
analysis of the functional effects caused by the service-
connected hearing loss.  In Martinak v. Nicholson, 21 Vet. App. 
447 (2007) the United States Court of Appeals for Veterans Claims 
(Court) held that, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak, 21 Vet. App. at 455.  

Based on the above, the Board finds that the Veteran should be 
scheduled for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for bilateral hearing loss since 
2007.  After securing any necessary 
releases, obtain these records which have 
not already been associated with the claims 
file to the extent possible.  Regardless of 
the Veteran's response, obtain all 
outstanding VA medical records.  

2.  Then, schedule the Veteran for a VA 
examination to determine the current nature 
and severity of his service-connected 
bilateral hearing loss.  The claims folder 
should be made available to the examiner 
for review of the pertinent documents 
therein in connection with the examination.  
The report should reflect that such a 
review was conducted.  All appropriate 
testing, to include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test, should be 
conducted.  The examiner must describe the 
functional effects caused by the Veteran's 
service-connected bilateral hearing loss.  

3.  Thereafter, re-adjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, issue an appropriate 
supplemental statement of the case and, 
after allowing an appropriate period of 
time to respond, forward the case to the 
Board for final adjudication.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


